

115 HR 5640 IH: Wholesome Healthy Original Lactic Excellence Making Intelligent Literate Kids Act
U.S. House of Representatives
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5640IN THE HOUSE OF REPRESENTATIVESApril 26, 2018Mr. Marino (for himself and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Richard B. Russell National School Lunch Act to allow schools that participate in the
			 school lunch program under such Act to serve whole milk.
	
 1.Short titleThis Act may be cited as the Wholesome Healthy Original Lactic Excellence Making Intelligent Literate Kids Act or the WHOLE MILK Act. 2.Whole milk permissibleSection 9(a)(2)(A) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)(2)(A)) is amended—
 (1)in clause (i), by striking . Such milk shall be consistent with the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341); and
 (2)in clause (ii), by inserting , unflavored whole milk, after unflavored fluid milk. 